Case: 19-14480    Date Filed: 09/18/2020   Page: 1 of 5



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14480
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:11-cr-00120-TPB-CM-2



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                  versus

HARVEY BASS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 18, 2020)

Before JORDAN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 19-14480        Date Filed: 09/18/2020   Page: 2 of 5



      Harvey Bass appeals his 37-month prison sentence, which the district court

imposed after revoking his supervised release pursuant to 18 U.S.C. § 3583(g)(1).

He argues that his sentence imposed upon revocation was substantively

unreasonable. Because the district court did not abuse its discretion in sentencing

Bass under § 3583(g)(1), we affirm.

                                I.        BACKGROUND

      After serving a term of imprisonment for a drug crime, Bass began serving a

term of supervised release. While under supervision, Bass was arrested on a

charge of conspiracy to possess oxycodone with the intent to distribute. Following

his arrest on this charge, the United States Probation Office petitioned for the

revocation of Bass’s supervised release, alleging that Bass had violated the terms

of his supervision by possessing a controlled substance. While the petition was

pending, Bass pled guilty to conspiring to possess cocaine, oxycodone, and

marijuana and was sentenced to 120 months’ imprisonment. The probation office

then filed an amended supervised release revocation petition to reflect Bass’s new

conviction.

      At his revocation hearing, Bass admitted that he had been convicted of the

new drug crime while on supervised release. Based on that admission, the district

court determined that Bass had violated the conditions of his supervised release.

The court found that Bass’s guideline range for this violation was between 37 and


                                             2
                 Case: 19-14480        Date Filed: 09/18/2020       Page: 3 of 5



46 months’ imprisonment, with a statutory maximum of 60 months’ imprisonment

and 60 months’ supervised release. 18 U.S.C. § 3583(e)(3), (g). After hearing

sentencing presentations from the government and the defense, the court sentenced

Bass to 37 months’ imprisonment to run consecutively to the sentence he was

serving for the new drug conviction. In explaining the sentence, the district court

stated that Bass was “on supervised release for dealing drugs and [he] pled guilty

to more drug offenses” and that 37 months was the “bottom of the guidelines”

range. Doc. 418 at 21. 1 The court also stated that it had “considered the factors in

18 USC [§] 3553(a) and the advisory sentence and guidelines and policy

statements issued by the U.S. Sentencing Commission.” Id.

       This is Bass’s appeal.

                                    II.     DISCUSSION

       On appeal, Bass challenges the substantive reasonableness of his sentence

based on the totality of the circumstances, including the court’s application of the

18 U.S.C. § 3553(a) sentencing factors. 2 “We review a district court’s revocation


       1
         “Doc.” numbers refer to the district court’s docket entries.
       2
          Under § 3553(a), the district court is required to impose a sentence “sufficient, but not
greater than necessary, to comply with the purposes” of the statute. 18 U.S.C. § 3553(a). These
purposes include the need to: reflect the seriousness of the offense; promote respect for the law;
provide just punishment; deter criminal conduct; protect the public from the defendant’s future
criminal conduct; and effectively provide the defendant with educational or vocational training,
medical care, or other correctional treatment. Id. § 3553(a)(2). The court must also consider the
nature and circumstances of the offense, the history and characteristics of the defendant, the
kinds of sentences available, the applicable guidelines range, the pertinent policy statements of

                                                 3
                Case: 19-14480       Date Filed: 09/18/2020      Page: 4 of 5



of supervised release for an abuse of discretion. We review the sentence imposed

by the district court upon the revocation of supervised release for reasonableness.”

United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014) (alteration

adopted) (internal quotation marks omitted). “A district court abuses its discretion

when it (1) fails to afford consideration to relevant factors that were due significant

weight, (2) gives significant weight to an improper or irrelevant factor, or

(3) commits a clear error of judgment in considering the proper factors.” United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (internal quotation

marks omitted). The party challenging the sentence bears the burden of showing it

is unreasonable. United States v. Tome, 611 F.3d. 1371, 1378 (11th Cir. 2010).

We may vacate a sentence only if we firmly believe that the district court

“committed a clear error of judgment . . . by arriving at a sentence that lies outside

the range of reasonable sentences dictated by the facts of the case.” Irey, 612 F.3d

at 1190 (internal quotation marks omitted).

       Bass argues that the district court failed to give sufficient weight to his

attempts to cooperate with the government, his admission of his violation, and the

impact incarceration would have on his drug addiction. Before imposing Bass’s

sentence, the district court said that it had considered the statements of the parties



the Sentencing Commission, the need to avoid unwarranted sentencing disparities, and the need
to provide restitution to victims. Id. § 3553(a)(1), (3)–(7).

                                              4
               Case: 19-14480    Date Filed: 09/18/2020    Page: 5 of 5



and the § 3553(a) sentencing factors, as well as the Sentencing Guidelines and the

Sentencing Commission’s policy statements. In particular, the court expressed

concern that while on supervised release following a drug conviction, Bass had

been convicted of another drug offense. “We will not second guess the weight (or

lack thereof) that the judge accorded to a given factor under § 3553(a), as long as

the sentence ultimately imposed is reasonable in light of all the circumstances

presented.” United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010)

(alterations adopted) (internal quotation marks omitted). Furthermore, Bass’s

sentence was at the bottom of the guidelines range of 37 to 46 months, and well

below the statutory maximum of 60 months. “Although we do not automatically

presume a sentence within the guidelines range is reasonable, we ordinarily expect

a sentence within the [g]uidelines range to be reasonable.” United States v. Hunt,

526 F.3d 739, 746 (11th Cir. 2008) (alteration adopted) (internal quotation marks

omitted). After considering the facts of the case, we are not left with a definite and

firm conviction that the district court clearly erred when it imposed a 37-month

sentence. Bass’s sentence is within the range of reasonable sentences imposed

given his supervised release violation.

                                III.   CONCLUSION

      For these reasons, we affirm Bass’s sentence.

      AFFIRMED.


                                          5